 BILL JOHNSON'S RESTAURANTSBillJohnson'sRestaurants,Inc.andMyrland R.Helton.Case 28-CA-5041July 29, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn April 30, 1980, the National Labor RelationsBoard issued its Decision and Order' in this pro-ceeding finding, inter alia, that the Respondent vio-lated Section 8(a)(4) and (1) of the Act by filing acivil complaint in an Arizona state court with theintent of impeding the Board's processes and pun-ishing the Charging Party and others for exercisingtheir rights guaranteed by Section 7 of the Act.On November 12, 1981, the United States Courtof Appeals for the Ninth Circuit issued a judg-ment2 enforcing the Board's Order in its entirety.The Respondent thereafter sought and was grantedcertiorari in the United States Supreme Court. TheSupreme Court issued its opinion on May 31, 1983,vacating the Board's Order and remanding the caseto the court of appeals with instructions to remandthe case to the Board for further proceedings con-sistentwith the Court's opinion.3 The Respondentand the General Counsel then filed statements ofposition with the Board, and the Respondent fileda supplemental statement in response to the Gener-alCounsel's statement.On consideration of therecord and the parties' statements in light of theSupreme Court's opinion, the Board makes the fol-lowing findings and conclusions.I.FACTUALBACKGROUNDMyrland R. Helton, a waitress at the Respond-ent's "Bill Johnson's Big Apple East" restaurant,was discharged on August 8, 1978. She then filedan unfair labor practice charge, alleging that herdischarge resulted from efforts to organize a union.On September 20, 1978, the General Counsel issueda complaint alleging that her discharge violated theAct.On that day, Helton, joined by three fellowwaitresses and a few nonemployees, picketed therestaurant, carrying signs asking customers to boy-cott the establishment because it had been chargedwith unfair labor practices. The Respondent's man-ager confronted the picketers and threatened to"get even" with them "if it's the last thing I do."The Respondent's president telephoned the hus-band of one of the picketing waitresses and im-'249 NLRB 1552 660 F 2d 1335(9th Cir 1981) (as modified on denial of rehearing andrehearing en bans Mar 2, 1982)1 461 U S 73129pliedly threatened that the couple would "gethurt" and lose their home if the wife continued topicket.Nevertheless, the picketing continued onSeptember 21 and 22 when the picketers, in addi-tion to carrying signs, distributed leaflets listing theemployees' specific complaints regarding workingconditions. On September 25, attorneys for the Re-spondent filed a complaint in the Superior Court ofArizona alleging that Helton and the other demon-strators had engaged in mass picketing, harassment,blocking ingress to and egress from the restaurant,and creating a threat to public safety.' A secondcount claimed that the leaflet was libelous,allegingthat it contained false and outrageous statementspublished by defendants with malicious intent toinjure the Respondent. The complaint sought, interalia, compensatory and punitive damages.5On September 26, Helton filed an additionalunfair labor practice charge with the Board, alleg-ing that the state court suit was filed in retaliationfor the employees' protected concerted activitiesand because she had filed an unfair labor practicecharge.The General Counsel thereafter issued asecond complaint, asserting that the Respondent'sfiling of the state court suit violated Section 8(a)(4)and (1) of the Act. The two complaints were con-solidated for hearing. The judge, inter alia, foundthe 8(a)(4) and (1) violations as alleged and, asnoted, the Board thereafter adopted the judge's de-cision, and the Board's decision was subsequentlyenforced by the Ninth Circuit.Meanwhile, the parties to the state court suit hadcross-moved for summary judgment on the claimand counterclaim. On March 15, 1979, the statecourt issued an order that granted the defendants'motion for summary judgment on the business in-terference claims, but left the libel claim for trial.The order further dismissed the abuse-of-processcount in the counterclaim, but left the libel countof the counterclaim for trial.II.THE SUPREME COURT'S OPINIONIn vacating the Ninth Circuit's judgment, theCourt initially acknowledged that Section ^8(a)(1)and (4) are broad remedial provisions and that law-suits filed by employers may be powerfulinstru-ments of coercion or retaliation. Nonetheless, theCourt found that overriding these concerns. werethe first amendment right of access to the courtsand the States' compelling interestinmaintainingdomestic peace. In light of these overriding inter-ests, the Court ruled that the Board may not enjoin4These allegations will be referred to as the Respondent's business in-terference claimsSThe defendants to this suit thereafter filed a counterclaim accusingthe Respondent of, inter, aha, abuse of process and libel290 NLRB No. 5 30DECISIONSOF THE NATIONALLABOR RELATIONS BOARDa well-grounded lawsuit regardlessof the employ-er'smotivation in filing it.Conversely, the Courtstated thatthe Boardcan enjoin a lawsuit thatlacks a reasonable basisif itwas filed with theintent to retaliate against employees exercising theirrights underthe Act.The Court indicated that when confronted withthe allegationthat the filingand prosecution of alawsuit violatesthe Act,the Board must first deter-mine whether the suit has a "reasonable basis" inlaw or fact.6If the suit lacks a reasonable basis, theBoard mayproceed with the unfair labor practiceproceeding and determinewhether thesuitwasfiledwitha retaliatory motive.Should the Boarddetermine that a reasonable basisfor the suitexists,however, then theBoard maynot enjoin the suit,but must stay its unfairlabor practiceproceedinguntil the statecourtsuit has been concluded. If thestate court ultimatelyfinds merit in the employer'ssuit, the Court stated that the employer should alsoprevail beforethe Board because thefilingof ameritorious lawsuit,even witha retaliatory motive,isnot an unfairlabor practice. The Court furtherindicated,however,that when the statecourt judg-ment goes against theemployer orthe suit iswithdrawn or is otherwise shown to be with-outmerit,the employer has had its day incourt,the interestof the Statein providing aforum forits citizens has been vindicated, andthe Boardmay then proceed to adjudicate the§ 8(a)(1) and § 8(a)(4) unfairlabor practicecase.7The Court furthernoted that if the Board found aviolation it could order the employer to reimbursethe employeesfor their attorneys'fees and otherexpenses,aswell as any other proper relief thatwould effectuate the policiesof the Act.We shallapply these principles enunciated by the SupremeCourt in resolving the unfair labor practice casebefore us.III.THE SETTLEMENT AGREEMENTSubsequentto the Supreme Court's opinion, theparties to the state court lawsuit entered into a set-tlement agreementthatdismissed all remainingclaims and counterclaims in the lawsuitwith preju-dice.8That agreement,in pertinentpart, provided:1.All parties, by and through their attorneys,agree to execute a stipulation to dismiss with6 The Courtindicated that the Board could apply the "genuine issue"test used in adjudging motions for summary judgment when making itsreasonable basis determinations461 U.S at 745 In 117 461 U.S. at 747.8 As noted above,the only remaining issues in the lawsuit were the Re-spondent's libel claim and the employees'libel counterclaimprejudiceall claims and counterclaims in thelawsuit entitledBillJohnson'sRestaurants v.Heltonet al.,Civil No. C-375470,now pendinginMaricopa County Superior Court. Eachparty agrees to bear itsown costs and ex-penses;provided however,that Bill Johnson'sRestaurants,Inc. shall pay the reasonable at-torneys'fees and costs incurredby defendantsin the subject lawsuit,not to exceed the totalsum of $8,000.00, as previously required by theNLRB, if and to the extent approved by theSupreme Court of the UnitedStateswhen itrenders a decisioninBill Johnson's Restaurants,Inc. v.NLRB,No. 81-2557.The settlementagreement,by its terms, did notsettle the instant unfair labor practice charge, nordid it discussthe effect of the Supreme Court'sholding on the unfairlabor practiceissue.9IV. THEPARTIES' POSITIONSFollowing theremand of this proceeding to theBoard,the parties submittedstatementsof position.The GeneralCounsel argues that the Respondent'ssettlementof the libelclaim is equivalent to a with-drawal of thatsuit. She argues, therefore,that, pur-suant to the SupremeCourt's decision,withdrawalmay be viewedas establishing that the libel suitlackedmerit.Alternatively,theGeneralCounselcontends that the Boardshouldnow make factualfindingsinorder todeterminewhether the libelclaim had meritbecause the parties'settlementagreement has precluded a state court adjudicationof thatclaim'smerits. She argues that in makingthese factual findings,the Board should affirm thejudge'searlier finding that the statements in theleaflet were true and therefore that the libel claimwas withoutmerit.The GeneralCounsel also re-queststhat theBoardorder theRespondent tomake the Charging Party and her fellow employeeswhole for alllegal and other expensesincurred bythem in defending against the Respondent's lawsuit,including expenses incurred in relation to theiranswer and counterclaims.The Respondent,on the other hand,urges theBoard to dismiss the relevant allegations of thecomplaint and to denythe statecourt defendantsany reimbursement of their legal expenses. Notingthat the state court denied the defendants'motionfor summaryjudgment on the Respondent's libelclaim, the Respondent argues that it would be inap-propriate,in light ofthe Court'sdecision,for theBoard to find that its suit lacked merit and to order9 The agreement is drafted as if the Court's opinion had not issued,even though the agreement was signed by the parties in June 1983 andthe Court had issued its opinion on May 31, 1983 BILL JOHNSON'S RESTAURANTSreimbursement.The Respondent also rejects theGeneralCounsel's argument that the settlementagreement demonstrates that its suit lacked meritby noting that a settlement agreement may not beused as evidence of the validity or invalidity of aclaim under the Federal Rules of Evidence. It fur-ther argues that the General Counsel's alternativeargument that the Board should adopt the judge'sfactual findings that the claim lacked merit must berejected because the Court specifically found thatthe judge had improperly decided that issue insteadof leaving it for the state court to resolve.V. CONCLUSIONSA. Business Interference ClaimsioWe conclude that the Respondent violated Sec-tion 8(a)(4) and (1) by filing and prosecuting thebusiness interferenceclaims.As noted above, thestate court granted the defendants' motion for sum-mary judgment on that claim. That judgment con-stituted a final adjudication establishing that thatclaim lacked a reasonable basis in law or fact. TheSupreme Court has advised that we should defer tothe state court judgment unless we can provide acogent explanation for refusing to do so. 461 U.S.at 749 fn. 15. The Respondent has not presentedany argument why we should not defer, nor doesthe record suggest any reason for not doing so.Furthermore, we find that the record establishesthat the Respondent filed its suit in retaliation forthe employees' exercise of their Section 7 rights.The administrative law judge considered the intentquestion and concluded that the Respondent hadfiled its lawsuit to retaliateagainstHelton for filingthe 8(a)(3) charge and to punish the picketers forengaginginprotectedconcerted activity.249NLRB at 165. This conclusion was based on hisfinding that the Respondent'smanagerhad threat-ened to "get even" with the picketers." Based onhis assessmentsof demeanor and credibility, thejudge also found that the Respondent's presidentcalled the husband of one of the picketers and re-ferred to the couple losing their new home andto In determining whether the filing of the Respondent's lawsuit wasan unfairlabor practice, we find it necessary to analyze the two claimscontained in that suit separatelyThis approachis suggested in the Su-preme Court's opinion, when, after noting that the state court had deniedthe defendants'motion for summaryjudgment on the libel claim, theCourt indicated with respect to the business interference claims that "if[they] have been finally adjudicated to be lackinginmerit,on remand theBoard may reinstate its finding that[the Respondent]acted unlawfully byprosecuting these unmeritorious claims " 461 U S at 750 fn 15 The libelclaim was still pending in state court when the Court issued its opinion,thus indicating that the Board might arrive at a different conclusion withrespect to its reasonable basis and ultimately its meritsi i The Respondent'smanager also asked for and recorded the names ofthe picketers who were present,and these individuals were among thosenamed as defendants in the state court suit31"getting hurt by all this." 249 NLRB at 161-162.We have carefully reexamined the record and nowreaffirm the judge's findings and conclusions re-garding the Respondent's retaliatorymotive infiling the suit.Accordingly, we find that the two requisite ele-ments of a meritless suit and a retaliatory motiveexist for establishing a violation. Pursuant to theSupreme Court's decision, we shall therefore orderappropriate relief to remedy the unlawful filing andprosecution of the business interference suit.B. Libel ClaimThe resolution of whether the Respondent'sfiling and prosecution of its libel claim violated theAct presents a more troublesomeissue.The statecourt's denial of the defendants' motion for summa-ry judgment established that this claim had a rea-sonable basis.' 2 Pursuant to the Supreme Court'sdecision, the Board was therefore required to staythe unfair labor practice proceeding until the statecourt suit had been concluded. The state court suithas been concluded through the parties' settlementof that claim. The Supreme Court, however, didnot address the effect of a settlement as a means ofconcluding a suit. Rather, it discussed only theeffect of the state court reaching a decision on theclaim'smerits, the employer withdrawing its suit,or the claim otherwise being shown to be lackinginmerit.As explained below, we find that the Gen-eralCounsel has failed to establish that the Re-spondent's libel claim was baseless and we willtherefore dismiss the complaint as it applies to thefiling and prosecution of the libel claim.We reject the General Counsel's argument thatthe settlement of the libel claim is equivalent to thewithdrawal of the claim and thereby establishesthat the claim lacked merit. That result is contrarytoRule 408 of the Federal Rules of Evidence,which states that a settlement agreement may notbe used as evidence to establish the validity or in-validity of a claim. Furthermore, finding a viola-tion where the parties have settled the claim woulddiscourage settlements, particularly in situationslike this one where the state court had found thatthe claim presented a genuine issue of material fact.We next address the General Counsel's alterna-tive contention that as the state court has been pre-cluded from deciding the merits of the libel claim,we should now do so. Contrary to the position ofthe Respondent, we find nothing in the SupremeCourt opinion that precludes us from deciding the12We find that the Respondent did not waive consideration of thestate court's denial of summary judgment on this claim by failing to bringthe state court's ruling to the attention of the administrative law judgeprior to his decision See 461 U S at 749 fn 15 32DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmerits of this claimin order to resolvethe unfairlabor practice allegation.'sNor does theparties'settlement agreement,which settled only the statesuit,preclude us from determining the state suit'smerits solely for the purpose of resolving the unfairlabor practice case.' 4Nonetheless,we decline theGeneral Counsel's invitation to enter thatthicket.Our expertise lies in resolving labor law questionsthat arise under theAct, ratherthan decidingclaims that arise under state law.' 5 Moreover, ourlimited resources do not permit us to engage in theresolution of state law claims.' 6Because we decline to act as statecourt triers offact and becausethe General Counsel has not oth-erwise shown,as required by the SupremeCourt'sdecision,that the Respondent's libel claim lackedmerit or was withdrawn,we conclude that no vio-19 The Court found that the judge had erred by determining that thelibel claim lacked merit instead of deciding whether the claim presented agenuine issue that the state court should decide.It further found that theBoard must stay its unfair labor practice proceeding until the state courtaction had concluded The opinion,however,does not say that the Boardshould refrain from deciding the merits of the claim when,as here, thestate court action has concluded and the state court has not rendered ajudgment on the merits of the claim.Our determination of the meritswould have no legal effect on the state forum,of course, and would beundertaken solely for the purpose of resolving the unfair labor practiceallegation.14 By the same token, we find nothing in the Court's opinion that re-quires us to decide the state court suit in the event that the parties settlethe suit.The Court did find that when the state court initially decidesthat the employer's suit presents triable issues but ultimately determinesthat the suit lacks merit,the Board can proceed to adjudicate the unfairlabor practice.We do not agree with our colleague's assertion in thesecond paragraph of fn.2 of his dissent that this finding means that theBoard can disregard the trial court's interlocutory determination and sub-stitute its judgment on the suit'smerits.Rather,that finding simply re-flects the Court's conclusion that the Board is bound by the state court'sultimate determination of the suit'smerits.In the same way, the Courtclearly held that the Board is bound by the state court's determinationthat the suit has merit because the Board must then dismiss the unfairlabor practice complaint even if the suit was filed with a retaliatoryintent.461 U.S.at 747.In sum,we do not believe that the Court indicat-ed anywhere in its decision that the Board should decide the merits ofthe employer's lawsuit filed in the state court13 In this regard,we note the distinction that exists between a reasona-ble-basis determination,which the Court specifically authorized us to un-dertake,and a determination of the merits of a state claim The formerinvolves the limited inquiry of whether a genuine issue exists,whereasthe latter requires the Board to conduct a trial on the merits under thelegal standards and procedures that the state court would apply.16 Although"willing to entertain the possibility that the Board mightsomeday be presented with a case so fraught with complex state lawissues [that the Board]should decline to give relief,"our dissenting col-league states that the determination of this libel claim is not beyond ourexpertise because it is a state claim governed by a Federal standard Hethen concludes that we should therefore decide the merits of the libelclaim by relying on the findings of the administrative law judge, whichwere adopted by the Board and enforced by the Federal circuit court.We question the wisdom in doing so Although we may be able to decidecertain state law claims,the fact remains that the Board is not a court ofgeneral jurisdiction.We do not decide cases that are pursued through thestate court systems.Rather,Congress has delegated power to us todecide cases that arise under the Act.That is where our expertise liesWe also note that our colleague's standard,that the state suit be "sofraughtwith complex state law issues" before the Board would notdecide it, provides insufficient guidance to the parties in determiningwhether the Board will or will not hear such cases.Conversely,our deci-sion not to decide these state law claims provides the parties in futurecases with the necessary guidance to aid their resolution of those caseslation of Section 8(a)(4) and(1) of the Act has beenproven."Accordingly,we will dismiss the com-plaint insofar as it applies to the filing and prosecu-tion of the libel claim.VI. REMEDYHaving found that the Respondent'sfiling andprosecution of the business interference claims vio-lated the Act, we shall order the Respondent tocease and desist from engaging in such conduct. Inaccordance with the SupremeCourt's decision, weshall order the Respondent to reimburse the em-ployees for all attorneys'fees and other expensesthat they incurred in defending against the wrong-ful business interference suit.Those expenses wereincurred solely because the Respondent institutedits lawsuit,an action that we have found violatedthe National Labor Relations Act. In order to vin-dicate our interest in enforcing the Act, we havethe statutory authority pursuant to Section 10(c) toauthorize such relief.That authoritydoes not exist,however, with respect to the counterclaimsfiled bythe employees.In filing those counterclaims, theemployees sought to avail themselves of those rem-edies that the State has provided to compensate theinjuriessufferedas a resultof abusiveprocess andlibel.The issue of whether to award legal expensesassociatedwith those counterclaims is thereforesolely one for the state forum to decide in enforc-ing the laws of its State.No Federal interest is im-plicated.Consequently,we deny the GeneralCounsel's requestto order theRespondent to reim-burse the employees for those expenses incurred infiling their counterclaims.ORDERThe National LaborRelations Board orders thattheRespondent, Bill Johnson's Restaurants, Inc.,Phoenix,Arizona, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Filingormaintaining a baseless lawsuitagainst employees in retaliation for their engagingin protected concerted activities.(b) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise ofthe rightsguaranteedthem by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.17 In light of our finding that the General Counsel has not shown thatthe Respondent's libel claim lacked merit or that the Respondent with-drew that claim, we need not decide whether the Respondent filed itslibel claim with a retaliatory motive BILL JOHNSON'S RESTAURANTS(a) In the mannerset forth in the remedy portionof the SupplementalDecision,reimburse theCharging Party, Myrland R. Helton, and all othernamedparty defendants, for legal expenses up to amaximumof $8000 incurred in defense of the busi-ness interference claim of its lawsuit styled asBillJohnson's Restaurants v.Myrland R. Helton,No. C-375470, in the Superior Court of the State of Ari-zona, in and for the county of Maricopa.(b)Post at each of its restaurants located inPhoenix and Mesa, Arizona, copies of the attachednotice marked "Appendix.""' Copies of the notice,on forms provided by the Regional Director forRegion 28, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receiptand main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyothermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN STEPHENS, concurring and dissenting inpart.When, as a consequence of employees exercisingtheir rights under Section 7, their employer files asuit in state court against them, the Board mayenjoin the prosecution of that suit only on a two-fold finding that (1) the employer is acting out ofretaliatorymotives, and (2) there is no reasonablebasis in fact or law for the suit. This is the holdingof the Supreme Court's opinion which remandedthe instant proceeding back to us for further con-sideration.At that time, the Respondent's suit wasstillpending in an Arizona superior court. Al-though the Respondent's business interferenceclaim against its employees had been dismissed on amotion for summary judgment, its libel claim, aswell as the employees' counterclaim for libel, wasawaiting trial, the state court having denied theparties' cross-motions for summary judgment.Events,however, soon overcame the case.Within the month following the Supreme Court'sMay 1983 decision, the parties executed a settle-ment agreement that provided for dismissal withprejudice of the entire state proceeding and for thepayment of up to $8000 by the Respondent to theemployees to compensate for attorney's fees and18 If thisOrder is enforced by a judgment of a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "33court costs. Interestingly, the settlement did not at-tempt to dispose of the Board proceeding. Thus, asof this juncture, the question before the Board is nolonger whether we should enjoin a pending statecourt suit, but whether the Board can order reme-dial relief against the Respondent for a retaliatorysuitwhich was terminated, not by a final adjudica-tion by a state court, but rather bya settlement.I agree with my colleagues that the record indis-putably supports a finding of retaliatory motive bythe Respondent in filing suit on thebusiness inter-ference count,and Ifurther find such a motive initsfilingof the libel claim. I also join my col-leagues inconcluding that the business interferenceclaim,which did not survive a motion for summaryjudgment, was baseless and was thereforean unfairlabor practice which we should remedy. However,Ipart company with the majority's conclusion thatwe should refrain from considering whether thelibel claim lacks merit. The Board should addressthe question and on finding that the stateclaim wasgroundless and filed for retaliatory motives, an ap-propriate remedy should be ordered. Furthermore,while I concur with my colleagues on the effect tobe given to the settlementagreement,Ibelievesome elaboration is warranted.As my colleagues properly concede, there isnothing in the Supreme Court's opinion that pre-cludes us from considering the libelissue.Indeed,the Court held that theBoardcould "proceed toadjudicate" the unfair labor practice issues if "judg-ment goes against the employer in the state court. . . or ifhis suit iswithdrawnor is otherwise showntobe without merit." Bill Johnson'sRestaurants v.NLRB,461 U.S. 731, 747 (1983) (emphasis added).They stay their hand, however, because of the fearthat we would beenteringa "thicket" of state lawclaims.I am willingto entertain the possibility thatthe Board might someday be presented with a caseso fraught with complexstate law issueswe shoulddecline to give relief even though the possibilityexists that the respondent's lawsuit is both baselessand unlawfully motivated.But that issurely notthis case,and Icannot conclude that we should de-cline to consider the issue here simply because wecan speculate that other very differentcases mightarise inthe future.Although the libelclaim at issue here is a claimunder state law, it is one that-as a substantivematter-isgoverned by Federal standards rooted ina Federal labor policy that has been defined in partby Board decisions. Thus, inLinn v. Plant GuardWorkers,383U.S. 53 (1966), the Supreme Courtheld that the National LaborRelationsAct did notcompletely preempt state court libel actionsarisingout of labor disputes; but the Court set out a Fed- 34DECISIONS OF THENATIONALLABOR RELATIONS BOARDeral standard for determiningwhether aparticularlibel could be found to beactionable in such cases.This standard-a requirement that the statements inquestion be found to have been made with actualmalice in the sense thatthey were "published withknowledgeof their falsityor with reckless disre-gard ofwhether theywere true or false"-wasbasedon the Court's earlier first amendment deci-sion inNew York Times Co. v. Sullivan,376 U.S.254 (1964),and on thestandards thatthe Board hasapplied in determining whether alleged defamationsconstitute conduct unprotectedby the Act.Linn,supra,383 U.S. at 61,65.'A state court that substi-tutes state common law principlesfor that standardand permits a state lawremedy forspeech thatwould be protectedunder Federal law is properlyreversed.LetterCarriersv.Austin,418 U.S. 264,281-287 (1974). Thus,Icannot seeany basis forconcluding that the determinationwhether the Re-spondent's libel claim has merit is beyond our "ex-pertise,"as my colleagues suggest.In fact,because the administrative law judgelacked the guidance subsequentlyprovided by theSupreme Courtin this case concerningwhentheBoard may consider the merits of a retaliatory statecourt suit,the judge has alreadyeffectively decid-ed the meritsof the libel claim. He found that theallegations that the Respondent claimed were libel-ous were,in fact,true.249 NLRBat 162-163.2 Af-'The Court has since clarifiedLinnby explaining that it was "ground-ed in federal labor policy,though the suit had constitutional overtones"Babbitt Y.Farm Workers,442 U S 289, 309 fn.16 (1979)2 It is true that the Supreme Court declared that here"[iltwas not theALI's province to make.factual determinations"regarding the meri-toriousness of the libel claim as well as the one for business interference.See part V of the Court's opinion,461 U.S at 748.But, contrary to theRespondent,Ido not read the Court's restriction on the scope of theBoard's factual inquiry in deciding whether to enjoin a pending state suit(i.e, limited to whether the employer's evidence raises a genuine and ma-terial issue of fact)to be applicable once the suit is settled.Similarly,while the Court also suggested that the decision of a statecourt on the question whether a lawsuit presents triable factual issues isentitled to deference,461 U.S at 749 fn. 15, 1 do not believe that theArizona superior court's finding of triable issues on the libel claim at thesummary judgment stage precludes the Board from finding that the suitlacks merit.Again, the reason turns on the status of the state litigation atthe time the Board proceeds with the unfair labor practice case: Whenthe Board seeks to enjoin a pending state suit, the trial court's finding ofa triable issue should normally lead the Board to suspend its own pro-ceedings,as the Court said.However,once the state action is concludedeither by a final judgment or withdrawal of the suit,the General Counselmay then consider whether to continue prosecution of the Board case. Asthe Court itself stated,"If judgment goes against the employer in thestate court. . .the interest of the State in providing a forum for its citi-zens has been vindicated,and the Board may then proceed to adjudicatethe § 8(a)(1) and§8(aX4) unfair labor practice case."461 U.S. at 747. Itisentirely conceivable that the employer may have initially withstood adefense motion for summary judgment by establishing existence of triablefacts,only to have final judgment entered against the employer.The factthat the Court would still allow the Board to proceed against the em-ployer in such a case must logically mean that the Board can at somepoint disregard a trial court's interlocutory determination that the suitmay have merit and make its own determination of the merits of the em-ployer's state suit.firming the decision that the prosecution of thelibel claim was an unfair labor practice,the courtof appeals held that,although there was some am-biguity in the picketing waitresses'leaflet concern-ing whether all their listed grievances against theRespondent had been made the subject of Boardcharges,there was no evidence at all to show that"the picketers made the statements with recklessdisregard for the truth or falsity of the statements."660 F.2d at 1343.It further held that the Respond-ent's suit lacked any"reasonable basis in fact."Ibid.It is clear to me,therefore,that although there isno state court adjudication either for or against theRespondent,and although the Respondent settled,rather than withdrew,its libel claim,that claim isone that has been"otherwise shown to be withoutmerit."Bill Johnson's,supra,461 U.S.at 747. TheGeneral Counsel has therefore met the require-ments approvedby the Courtfor finding that thefiling and prosecution of a lawsuit is an unfair laborpractice:itwas brought for a motive unlawfulunder the Act and it is lacking in merit.Iwouldfind the violation and provide the appropriateremedy,i.e., reimbursement for the costs of defend-ing against the claim.On the separate issue of what effect to give tothe parties'settlement,I agree with my colleaguesin striking a middle ground that rejects both theGeneral Counsel's and the Respondent's respectivecontentions,but I would make some additional ob-servations.First,to hold,as the General Counselasserts,that a settlement is tantamount to an admis-sion of nonmerit (particularly on the heels of a ju-dicial finding that material issues of fact or lawexist)would,as the majority reasons, tend to dis-courage the resort to settlements as a means to re-solve disputes.However, I would suggest that therulewe announce today,which rejects the Re-spondent's argument that the settlement of the statesuit should automatically be given preclusive effectregarding the Board proceeding,does create a cer-tain disincentive to settlement.A Board respondentmay well ask itself what advantages there are tosettle its state claims short of final adjudication if itmust face further litigation of the matter before theBoard.Perhaps the way around this problem is topursue a strategy which the Respondent here curi-ously did not follow:attempt to resolve both thestate court litigation and the Board proceeding inone fell swoop,taking into account the standardswhich the Board applies in approving settlements.3Consideration of the state and Federal claims to-gether,for settlement purposes,not only recognizes' See, e.g.,independent StaveCo., 287 NLRB 740 (1987). BILL JOHNSON'S RESTAURANTSthe State's interest in resolving private disputesshort of full-blownlitigation,but also protects theimportant and distinct interest that the FederalGovernment has in enforcing its labor laws. It is,of course, arguable that the Board's action againsttheRespondentissimilarto the common lawaction for malicious prosecution available understate law.4 The general rule applied in such actionsis that a settlement of the underlying suit will auto-matically bar the malicious prosecution action.5The theory is that, in settling the initial suit, theplaintiff in the malicious prosecution case is pre-sumed to concede the existence of probable causefor the former action and therefore is not entitledto prevail on his or her action. Whatever the valid-ity of that rule in the state law context (and how-ever the Board action may resemble one for mali-cious prosecution), it should not be applied in theinstant case to foreclose the Board from vindicat-ing the Act's policiesagainst anemployer's takingcoercive, retaliatory action against its employeesfor the exercise of their statutory rights. As appearsto be borne out by the void in the settlement agree-menthere, there is noassurancethat this Federalinterestwill be taken into account when the partiesagree simply to dismiss the claims and possiblecounterclaims in the employer's state lawsuit. A de-fending employee may well be glad simply to seethe state suit dismissed,without regard to theLabor Act's policies of deterring such misconduct4 SeeBillJohnson's Restaurants, supra, 461 U S at 747 fn 14, notingthat "[t]he Board's power to take such action[against retaliatory law-suits] is not limited by the availability to injured employees of a state-court malicious prosecution or other action - '5 See cases cited in 52 Am Jur 2d,Malicious Prosecution,' §43 at 211-212 (1970)35in the future and of making the aggrieved employ-ee whole for his or her losses. Thus, the result thatwe reach in this case today with respect to the set-tlement issue, does not represent a retreat from theBoard's strong policy favoring settlements. I wouldview it as simply insisting that all the appropriateinterests be consciously considered in compromis-ing the claims.'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT file or maintain baseless lawsuitsagainst employees in retaliation for theirengagingin protected concerted activities.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL reimburse Myrland R. Helton,and allother named party defendants, for legal expensesup to a maximum of $8000 incurred in defense ofthe business interference claim of our lawsuit styledasBill Johnson'sRestaurantsv.Myrland R. Helton,No. C-375470, in the Superior Court of the State ofArizona, in and for the county of Maricopa.BILL JOHNSON'S RESTAURANTS, INC.1